DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Continuation Data
2.	This application is a claims priority to Provisional application 62/757,018, filed on November 7, 2019 and is a Continuation of 16/677,663, now U.S. Patent No. 10,885,418 which is a Continuation in Part to application 16/384,643, filed April 15, 2019, which is a Continuation of application 15/996,345, filed June 1, 2018, now U.S. Patent No. 10,262,253, which is a Continuation of application 15/705,198, filed September 14, 2017, now U.S. Patent No. 10,149,034, which is a Continuation of application 15/445,731, filed February 28, 2017, now U.S. Patent No. 9,767,404, which is a Continuation of application 14/578,196, filed December 19, 2014, now U.S. Patent No. 9,582,746, which is a Continuation of application 14/060,407, filed October 22, 2013, now U.S. Patent No. 8,944,337, which is a Continuation of application 13/465,834, filed May 7, 2012, now U.S. Patent No. 8,844,831, which claims priority from Provisional applications 61/483,586, filed May 6, 2011 and provisional application 61/487,372, filed May 18, 2011.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on February 10, 2021 and August 20, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 2-16 and 21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 8, and 9 of U.S. Patent No. 10,885,418 hereinafter ‘418. Claims 2-16 and 21 recite the same radio frequency identification (RFID) switch tag, comprising a detachable component comprising at least one first RFID module configured to operate in a first frequency band and second RFID module configured to operate in a second frequency band; and a base component comprising a booster and configured to receive the detachable component, the base component configured to selectively active one of the at least one first module and the second module based on receiving the detachable component, the 
Allowable Subject Matter
7.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and overcoming the above objection, including all of the limitations of the base claim and any intervening claims. 
Although ‘418 teaches the limitations recited in claims 2-16 and 21 the specific limitations set forth in claims 17-20 do not fall under the double patenting rejection. 

Conclusion
Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
September 11, 2021